Appellate Case: 21-9540    Document: 010110749689         Date Filed: 10/06/2022    Page: 1

                                                                                   FILED
                       UNITED STATES COURT OF APPEALS                  United States Court of Appeals
                                                                               Tenth Circuit
                              FOR THE TENTH CIRCUIT
                          _________________________________                   October 6, 2022

                                                                           Christopher M. Wolpert
  RICARDO JAIR CERVANTES-                                                      Clerk of Court
  SOBERANO,

        Petitioner,

  v.                                                           No. 21-9540
                                                           (Petition for Review)
  MERRICK B. GARLAND,
  United States Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, BALDOCK and CARSON, Circuit Judges.
                  _________________________________

       Ricardo Jair Cervantes-Soberano, a native and citizen of Mexico, seeks review of

 a Board of Immigration Appeals’ (BIA) order that denied his motion to reopen as

 untimely. Exercising jurisdiction under 8 U.S.C. § 1252(a)(5), we deny his petition.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-9540     Document: 010110749689         Date Filed: 10/06/2022       Page: 2



                                       BACKGROUND

        Cervantes-Soberano travelled between Mexico and the United States multiple

 times before entering the United States in April 2006 without admission or parole. Ten

 years later, the Department of Homeland Security began removal proceedings against

 him by filing a notice to appear. Represented by counsel, he appeared before an

 immigration judge (IJ) and conceded removability, but he requested cancellation of

 removal under 8 U.S.C. § 1229b on the basis that his departure from the United States

 would pose a hardship to his three children, who are United States citizens.1

        At a merits hearing in 2017, Cervantes-Soberano explained that before settling in

 the United States in 2006, he went back and forth between the two countries to attend

 college in Mexico and work in the United States. He eventually remained in the United

 States to be with his wife and children. According to Cervantes-Soberano, his daughter

 suffers from a heart murmur and it would be expensive to get medical care for her in

 Mexico. As for his two sons, he testified that they are afraid to go to Mexico, but are

 otherwise “fine” and have no problems in school. R., Vol. I at 424. When pressed as to

 whether his children would actually accompany him to Mexico if he were removed, he

 said that “[s]ometimes my kids say ‘Yes,’ sometimes they say ‘No,’” id., but he

 “want[ed] to take them,” id. at 425. In his application for cancellation of removal,



        1
          The Attorney General may cancel an alien’s removal and adjust his status to
 that of a lawfully admitted permanent resident if, among other things, the alien
 “establishes that removal would result in exceptional and extremely unusual hardship
 to the alien’s spouse, parent, or child, who is a United States citizen or lawful
 permanent resident.” 8 U.S.C. § 1229b(b)(1)(D).
                                              2
Appellate Case: 21-9540     Document: 010110749689         Date Filed: 10/06/2022      Page: 3



 however, he stated that his children would not accompany him to Mexico due to the

 country’s crime and violence, limited educational opportunities and medical services, and

 high unemployment. Finally, he testified that his parents, grandparents, and two siblings

 reside in Mexico and they could provide some limited assistance.

        On January 23, 2018, the IJ found Cervantes-Soberano removable and denied his

 application for cancellation of removal. The IJ acknowledged the crime and safety

 concerns present in Mexico, as well as concerns related to the “emotional and financial

 hardship” the children would face if he “return[ed] to Mexico and the generally

 diminished opportunities available” if they accompanied him to Mexico. Id. at 338. But

 the IJ found those concerns were not “substantially beyond” those that would “ordinarily

 be expected to result from [an] alien’s deportation.” Id. (internal quotation marks

 omitted). As for his daughter’s heart murmur, the IJ found no evidence it was a severe

 medical condition. The IJ then concluded that Cervantes-Soberano had not shown an

 exceptional and extremely unusual hardship entitling him to cancellation of removal. But

 the IJ granted voluntary departure.

        Roughly three weeks later, on February 12, Cervantes-Soberano’s counsel

 notified him of the IJ’s decision and his obligation to post a departure bond. Cervantes-

 Soberano did not post a bond or leave the country, and he appealed to the BIA.

        In June 2019, the BIA affirmed the IJ’s decision and dismissed the appeal. The

 BIA noted that Cervantes-Soberano had not posted a voluntary departure bond, and

 ordered him removed to Mexico. He did not petition for review.



                                              3
Appellate Case: 21-9540      Document: 010110749689          Date Filed: 10/06/2022        Page: 4



        Instead, Cervantes-Soberano retained new counsel, and in July 2020, filed a

 motion in the BIA to reopen the proceedings due to ineffective assistance of counsel and

 newly discovered evidence. He asserted that his prior counsel (1) “fail[ed] to provide

 proper actual notice of the IJ’s final written decision[,]” which resulted in his loss of the

 “rights to enjoy the privileges of [voluntary departure],” id. at 36; and (2) failed to

 adequately prepare for the hearing and omitted “evidence of hardship factors which,

 when considered in the aggregate, would have allowed the IJ to find that [his] qualifying

 relatives would suffer exceptional and extremely unusual hardship if [he] departed the

 United States,” id. at 39. In particular, Cervantes-Soberano argued that his prior counsel

 should have submitted evidence of his son’s ADHD and speech-therapy classes, his

 daughter’s struggles in school due to her heart murmur and fear of family separation,

 psychological evaluations of the three children, and the safety and employment

 conditions in Mexico.

        The BIA denied the motion as untimely. It noted that Cervantes-Soberano’s

 motion was filed more than ninety days after the June 2019 final removal order. See

 8 C.F.R. § 1003.2(c)(2) (providing that a motion to reopen “must be filed no later than

 90 days after the date on which the final administrative decision was rendered in the

 proceeding sought to be reopened”). The BIA declined to equitably toll the limitations

 period because Cervantes-Soberano waited over a year after the BIA’s final decision to

 seek reopening, despite learning in February 2018 of the IJ’s decision and his obligation

 to pay a departure bond. Further, the BIA determined that even if Cervantes-Soberano

 had diligently pursued his rights, he failed to show a reasonable likelihood that the result

                                               4
Appellate Case: 21-9540      Document: 010110749689        Date Filed: 10/06/2022     Page: 5



 of his case would have been different if prior counsel had offered the new evidence. The

 BIA explained that the IJ had considered (1) evidence of Mexico’s crime and violence

 problems and its low wages when assessing the hardship that removal would pose to

 Cervantes-Soberano’s children; and (2) his daughter’s heart murmur and the emotional

 hardship the children would suffer if he were separated from them. Thus, the BIA

 rejected equitable tolling and denied Cervantes-Soberano’s motion to reopen.

                                       DISCUSSION
                                 I. Standards of Review

        We review the denial of a motion to reopen for abuse of discretion. See Qiu v.

 Sessions, 870 F.3d 1200, 1202 (10th Cir. 2017). “The BIA abuses its discretion when its

 decision provides no rational explanation, inexplicably departs from established policies,

 is devoid of any reasoning, or contains only summary or conclusory statements.”

 Infanzon v. Ashcroft, 386 F.3d 1359, 1362 (10th Cir. 2004) (internal quotation marks

 omitted). In addition, “[w]e review the BIA’s legal determinations de novo and its

 findings of fact under the substantial evidence standard.” Ramirez-Coria v. Holder,

 761 F.3d 1158, 1161 (10th Cir. 2014) (internal quotation mark omitted). In conducting

 our review, “we may consult the IJ’s opinion to the extent that the BIA relied upon or

 incorporated it.” Sidabutar v. Gonzales, 503 F.3d 1116, 1123 (10th Cir. 2007) (internal

 quotation marks omitted).

                                   II. Equitable Tolling

        Cervantes-Soberano does not contend that his motion to reopen was timely filed.

 Instead, he contends the BIA should have equitably tolled the limitations period. For


                                             5
Appellate Case: 21-9540     Document: 010110749689         Date Filed: 10/06/2022     Page: 6



 equitable tolling to apply, “an alien must demonstrate not only that the alien’s

 constitutional right to due process has been violated by the conduct of counsel, but that

 the alien has exercised due diligence in pursuing the case during the period the alien

 seeks to toll.” Mahamat v. Gonzales, 430 F.3d 1281, 1283 (10th Cir. 2005) (internal

 quotation marks omitted); see also Berdiev v. Garland, 13 F.4th 1125, 1132 (10th Cir.

 2021) (observing that an alien “bears the burden of persuasion to show that equitable

 tolling is warranted, including demonstrating due diligence in seeking reopening”

 (internal quotation marks omitted)).

 A.     Due Diligence

        The BIA determined that Cervantes-Soberano did not show diligence in seeking

 reopening in July 2020, given that he learned in February 2018 that prior counsel had not

 promptly informed him of the IJ’s January 23, 2018 decision and his obligation to post a

 voluntary-departure bond within five days of that decision. Cervantes-Soberano appears

 to argue that the BIA abused its discretion because prior counsel “told [him] to not worry

 about” missing the bond deadline and then continued to represent him both on appeal and

 when he sought a stay of deportation in May 2020. Pet’r Br. at 17 (italics and internal

 quotation marks omitted). We are not persuaded.

        “[E]quitable tolling based on ineffective assistance of counsel [is] appropriate up

 to the point at which the alien knew or should have known of prior counsel’s

 ineffectiveness.” Berdiev, 13 F.4th at 1132 (internal quotation marks omitted).

 Cervantes-Soberano knew or should have known in February 2018 about any problems

 with prior counsel’s representation, but he evidently decided to overlook them and to

                                              6
Appellate Case: 21-9540     Document: 010110749689          Date Filed: 10/06/2022       Page: 7



 continue with the representation. Even after the BIA in June 2019 affirmed the IJ’s

 decision and declined to reinstate voluntary departure because there was no proof that a

 departure bond had been posted, Cervantes-Soberano delayed seeking reopening for

 another year. See R., Vol. I at 72-73 (Cervantes-Soberano’s affidavit, explaining he

 finally decided to retain new counsel when he was given a deportation date after the

 denial of the stay motion his prior counsel filed in May 2020). Under these

 circumstances, we conclude the BIA did not abuse its discretion in declining to equitably

 toll the time in which to file a motion to reopen, because Cervantes-Soberano did not

 show due diligence in filing the motion. See Berdiev, 13 F.4th at 1134 (finding a lack of

 due diligence “[w]here facts revealing counsel’s ineffective assistance were known to

 [the alien] for a significant period of time before he sought new counsel” and moved to

 reopen); Maatougui v. Holder, 738 F.3d 1230, 1243, 1244 (10th Cir. 2013) (stating in the

 context of due diligence that an alien “is not permitted to delay matters by pursuing

 multiple avenues of relief seriatim, at least, not without an adequate explanation for [the]

 delay” (internal citation and quotation marks omitted)).

 B.     Ineffective Assistance of Counsel

        Even if Cervantes-Soberano had shown due diligence, he was also required to

 show ineffective assistance in order to qualify for equitable tolling. See Mahamat,

 430 F.3d at 1283. “[A] claim of ineffective assistance of counsel in a deportation

 proceeding” arises under “the Fifth Amendment guarantee of due process,” Akinwunmi v.

 INS, 194 F.3d 1340, 1341 n.2 (10th Cir. 1999), and requires the alien to show that his

 attorney performed deficiently and prejudiced his case, see Ochieng v. Mukasey, 520 F.3d

                                              7
Appellate Case: 21-9540     Document: 010110749689         Date Filed: 10/06/2022        Page: 8



 1110, 1115 (10th Cir. 2008).2 To establish prejudice, the alien must show there is a

 reasonable likelihood that, but for his attorney’s errors, he would have obtained the

 requested relief. See United States v. Aguirre-Tello, 353 F.3d 1199, 1209 (10th Cir.

 2004) (en banc).

        The BIA determined that Cervantes-Soberano failed to show it was reasonably

 likely that his cancellation application would have been granted if prior counsel had

 submitted his new evidence.3 Cervantes-Soberano suggests that the BIA’s analysis is

 flawed because it assumed prior counsel’s deficient performance and then proceeded to

 address the prejudice prong of the ineffective-assistance test. But the BIA’s approach is

 well-established and within its discretion. See Strickland v. Washington, 466 U.S. 668,


        2
          The BIA assumed, as we do, that Cervantes-Soberano met the preliminary
 procedural requirements for claiming ineffective assistance of counsel. See Matter of
 Lozada, 19 I. & N. Dec. 637, 639 (B.I.A. 1988) (requiring that a claim of ineffective
 assistance of counsel be supported by (1) an affidavit detailing the agreement with
 counsel, (2) notice to counsel describing the allegations and providing an opportunity to
 respond, and (3) a complaint filed with the proper disciplinary authority or an explanation
 why no complaint was filed).
        3
         The government argues we lack jurisdiction to consider this aspect of the
 BIA’s decision. We disagree. We have “jurisdiction to review constitutional claims
 and questions of law, including those that arise in the circumstances specified at
 § 1229b(b)(1).” Galeano-Romero v. Barr, 968 F.3d 1176, 1182 (10th Cir. 2020)
 (internal quotation marks omitted). An alien’s claim of ineffective assistance of
 counsel arises under the United States Constitution’s Fifth Amendment. Akinwunmi,
 194 F.3d at 1341 n.2. Thus, we have jurisdiction to consider the BIA’s rejection of
 Cervantes-Soberano’s ineffective-assistance claim. See Perez-Paredes v. Holder,
 561 F. App’x 774, 776 (10th Cir. 2014); Hernandez v. Holder, 412 F. App’x 155,
 158, 159 (10th Cir. 2011); Bernabe-Orduno v. Gonzales, 244 F. App’x 190, 192 n.1
 (10th Cir. 2007). We cite these unpublished cases only for their persuasive value.
 See 10th Cir. R. 32.1(A).


                                              8
Appellate Case: 21-9540      Document: 010110749689         Date Filed: 10/06/2022       Page: 9



 697 (1984) (“[T]here is no reason for a court deciding an ineffective assistance claim . . .

 to address both components of the inquiry if the defendant makes an insufficient showing

 on one.”). We also assume deficient performance and therefore address only prejudice.

        Next, Cervantes-Soberano argues the BIA failed to “evaluate the entirety of the

 new, material and relevant evidence” he submitted in support of reopening. Pet’r Br.

 at 28. In particular, he contends the BIA performed its prejudice analysis without

 discussing his son’s speech therapy classes and ADHD diagnosis, the effect of his

 daughter’s heart murmur on her ability to participate in school sports, a social worker’s

 evaluation that “some of the children” have symptoms consistent with “a PTSD

 diagnosis,” a teacher’s letter stating that the daughter is struggling in school, and a new

 country-conditions report in light of threats against Cervantes-Soberano’s mother by drug

 cartels. Id. at 27. But the BIA mentioned most of these items in its analysis of prejudice.

 See R., Vol. I at 4-5 (discussing new evidence of “crime and violence problems in

 Mexico,” “the wages of farmers in Mexico,” the daughter’s “normal” echocardiogram

 result, the children’s “mental health assessments,” and the letter from the daughter’s

 teacher). “[T]he BIA is not required to discuss every piece of evidence when it renders a

 decision,” Hadjimehdigholi v. INS, 49 F.3d 642, 648 n.2 (10th Cir. 1995), or to “write an

 exegesis on every contention” raised by the alien, Maatougui, 738 F.3d at 1242-43

 (internal quotation marks omitted).

        Significantly, Cervantes-Soberano does not explain in his brief to this court how

 the outcome of his cancellation application would likely have been different if prior

 counsel had submitted the new evidence. Granted, the new evidence provides more

                                               9
Appellate Case: 21-9540     Document: 010110749689          Date Filed: 10/06/2022        Page: 10



  context as to whether Cervantes-Soberano’s removal would create an exceptional and

  extremely unusual hardship for his children. But as the BIA stated, its omission by prior

  counsel was not prejudicial for two reasons. First, “the [IJ] explicitly considered the

  emotional hardship the children would suffer if [their father] were removed to Mexico,

  his daughter’s heart condition, and [the] country conditions in Mexico” related to crime,

  violence, and low wages. R., Vol. I at 4, 5. Cervantes-Soberano’s new evidence mostly

  reiterated these points. Second, the new evidence was not entirely supportive of a

  hardship, as it showed that “his two sons are doing well academically, his youngest son is

  ‘very social’ and ‘is not displaying any social, emotional, or behavioral problems in the

  school environment,’ his oldest son is articulate and enjoys playing team sports, and his

  daughter is performing at an average academic level and is interested in playing

  volleyball.” Id. at 5. Thus, the new evidence had qualities both favoring and hindering a

  hardship finding.

         We conclude that Cervantes-Soberano failed to show a reasonable likelihood that

  his new evidence would have changed the outcome of his application for cancellation of

  removal. Consequently, he cannot rely on ineffective assistance of counsel to equitably

  toll the time in which to seek reopening, and the BIA did not abuse its discretion in

  denying his motion.4



         4
          To the extent Cervantes-Soberano complains that prior counsel failed to
  prepare him for the cancellation hearing or proffer evidence of family support in the
  United States, he does not identify how he was prejudiced. We do not consider
  perfunctory arguments lacking developed argumentation. United States v. Wooten,
  377 F.3d 1134, 1145 (10th Cir. 2004).
                                              10
Appellate Case: 21-9540   Document: 010110749689       Date Filed: 10/06/2022   Page: 11




                                      CONCLUSION

        We deny the petition for review.
                                            Entered for the Court


                                            Bobby R. Baldock
                                            Circuit Judge




                                           11